Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146608                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DRAGEN PERKOVIC,                                                                                                   Justices
           Plaintiff-Appellee,
  v                                                                SC: 146608
                                                                   COA: 302868
                                                                   Wayne CC: 09-019740-NF
  HUDSON INSURANCE COMPANY,
           Defendant-Appellee,
  and
  CITIZENS INSURANCE COMPANY OF THE
  MIDWEST,
             Defendant-Appellee,
  and
  ZURICH AMERICAN INSURANCE
  COMPANY,
           Defendant-Appellant,
  and
  ASSIGNED CLAIMS FACILITY,
            Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           s0422                                                              Clerk